DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, US 2011/0016708, in view of Ishii, US 2003/0048625.
Regarding claim 1, Yang discloses; a method comprising: 				placing a component (Fig. 9 and [0032]; component set 56) on a substrate (Fig. 9 and [0032]; circuit board 52); 								extending an alignment member (Fig. 9; positioning rod 66 extended through slot 524) through an opening (Fig. 9 and [0048]; slot 524 of the circuit board 52) in the substrate; 												securing (Fig. 9 and [0048]; assembles the component set 56) the component to the substrate; and 										retracting (Fig. 9-10 and [0049]; positioning rod 66 is retrieved)  the alignment member through the opening. 									Yang substantially discloses the invention but is silent about the method step of moving the component while on the substrate to abut against the alignment member to align the component relative to the substrate. 
However Ishii teaches about the method step of moving (Fig. 30A-30C and [0186]; components Mj are pressed against the guide 10A by the push rod 31 while the components on the substrate) the component while on the substrate to abut against the alignment member (Fig. 30A-30C and [0185]; guide 10A) to align the component relative to the substrate.										It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Yang by providing the method step of moving the component while on the substrate to abut against the alignment member to align the component relative to the substrate, as taught by Ishii, as a result the high frequency circuit components Mj are accurately positioned and mounted on the chassis 1 [0186]. 
Regarding claim 2, Yang substantially discloses the invention but is silent about after moving the component to abut against the alignment member, the alignment member contacts two sides of the component to align the component along two linearly-independent directions on the substrate. 							However Ishii teaches about after moving the component to abut against the alignment member (Fig. 30C and [0186]; components Mj are pressed against the guide 10A by the push rod 31), the alignment member contacts two sides (Fig. 30C and [0186]; L-shaped guide 10A contact two sides of component Mj) of the component to align the component along two linearly-independent directions (Fig. 30C and [0186]; L-shaped guide 10A align the component Mj along two directions) on the substrate.			It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Yang by providing after moving the component to abut against the alignment member, the alignment member contacts two sides of the component to align the component along two linearly-independent directions on the substrate, as taught by Ishii, as a result the high frequency circuit components Mj are accurately positioned and mounted on the chassis 1 [0186]. 
Regarding claim 6, Yang discloses; the alignment member is secured to a support to form a jig (Fig. 1-9 and [0032-0033]; holder for positioning rod 66 at the assembling system 50); and extending (Fig. 9; positioning rod 66 extended through slot 524) and the retracting (Fig. 9-10 and [0049]; positioning rod 66 is retrieved)  the alignment member comprise moving one or both of the jig and the substrate closer to and further from one another respectively (Fig. 9; holder for positioning rod 66 at the assembling system 50 extended and retrieved through slot 524).
Regarding claim 16, Yang discloses; the securing the component to the substrate comprises soldering (Fig. 1-9 and [0046]; circuit board 52 processed with solder printing) the component to the substrate.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant’s argument that Yang and Wang, individually and in combination, fail to disclose or render obvious at least the amended features of claim 1. Accordingly, claim 1 is novel and non-obvious over Yang and Wang. However new 103 rejection, Yang in view of Ishii , without Wang has been applied, please see the rejection above.

Allowable Subject Matter
Claims 3-5, 7-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the embodiments claimed in claim 21, specifically the prior art fails to disclose or render obvious the claimed limitations including extending an additional alignment member through an additional opening in the substrate; moving the component to abut against the alignment member and the additional alignment member to align the component along two linearly-independent directions on the substrate; securing the component to the substrate; retracting the alignment member through the opening; and retracting the additional alignment member through the additional opening, as claimed in independent claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729